323 F.2d 366
Hazel M. MEERDINKv.Irma OTTv.The AETNA CASUALTY & SURETY COMPANY, Appellant.
No. 14364.
United States Court of Appeals Third Circuit.
Argued September 26, 1963.
Decided October 18, 1963.

Appeal from the United States District Court for the Western District of Pennsylvania; Joseph P. Willson, Judge.
See also 3 Cir., 307 F.2d 721.
John A. Spaeder, Erie, Pa. (Marsh, Spaeder, Baur, Spaeder & Schaaf, Erie, Pa., on the brief), for appellant.
John M. Feeney, Pittsburgh, Pa. (Thomas L. Cooper, McArdle, Harrington & McLaughlin, Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and KALODNER and GANEY, Circuit Judges.
PER CURIAM.


1
We have examined the record and have weighed the arguments of counsel for the respective parties. We can perceive no error in the proceedings in the court below and we find the appeal lacking in merit. The judgment will be affirmed.